Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08 November 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inami U.S. 2017/0314614 in view of Etchart Randlett U.S. 2016/0138652.
Re clm 1 and 7, Inami discloses a plain bearing (Fig. 1), comprising: a bearing base body (15; back metal layer) of a metallic material; and a plain bearing layer (12) of a non-metallic material (resin; [0048]), and is applied indirectly to the bearing base body via an intermediate layer (11) of a metallic material (Al or Cu alloy; [0031]), wherein the intermediate layer is produced from an austenitic steel or an electrode metal (Cu alloy is an electrode metal).
Inami does not disclose the intermediate layer is contoured.
Etchart Randlett teaches providing contours (shaped interface between 102 and 104, Fig. 1) between bearing layers for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom ([0016]-[0017]).

Although Inami discloses the plain bearing layer can be made of known resins ([0048]), Inami does not specifically state the layer is produced from polyetheretherketone (PEEK) or from polytetrafluoroethylene (PTFE).
Etchart Randlett teaches a plain bearing layer made of polyetheretherketone (PEEK) or polytetrafluoroethylene (PTFE) ([0057]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the resin of Inami with that of polyetheretherketone (PEEK) or polytetrafluoroethylene (PTFE), since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. PTFE is well-known for its low friction properties.
The limitation “the intermediate layer is selective laser melted to the bearing base body” is considered a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 2, Inami further discloses the intermediate layer is produced from an electrode metal (copper alloy). 
Re clm 5 and 7, the limitation “the bearing base body is an SLM component” is considered a product-by-process limitation.  "[E]ven though product-by-process claims are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 6 and 7, the limitation “the intermediate layer is an SLM intermediate layer” is considered a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 12, the improvement of Etchart Randlett further discloses the contours are undercuts (Fig. 2).

Claims 1-2, 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inami U.S. 2017/0314614 in view of Etchart Randlett U.S. 2016/0138652 and Schmitt WO2016/034484 (US 2017/0284466 as English equivalent).
Assuming an “electrode metal” is a specific metal composition:
Re clm 1, Inami discloses a plain bearing (Fig. 1), comprising: a bearing base body (15; back metal layer) of a metallic material; and a plain bearing layer (12) of a non-metallic material (resin; [0048]), and is applied indirectly to the bearing base body via an intermediate layer (11) of a metallic material (Cu alloy; [0031]), wherein the intermediate layer is produced from a metal (Cu alloy).
Inami does not disclose the intermediate layer is contoured.

It would have been obvious to one of ordinary skill in the art to modify Inami and provide the intermediate layer is contoured as taught by Etchart Randlett for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom. Resisting Peeling further increases the working life of the bearing.
Although Inami discloses the plain bearing layer can be made of known resins ([0048]), Inami does not specifically state the layer is produced from polyetheretherketone (PEEK) or from polytetrafluoroethylene (PTFE).
Etchart Randlett teaches a plain bearing layer made of polyetheretherketone (PEEK) or polytetrafluoroethylene (PTFE) ([0057]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the resin of Inami with that of polyetheretherketone (PEEK) or polytetrafluoroethylene (PTFE), since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. PTFE is well-known for its low friction properties.
Inami does not explicitly state that the intermediate layer is made of an electrode metal.
Schmitt teaches using an electrode metal (CuCrZr) in bearings ([0001]) for the purpose of increasing corrosion resistance without significantly reducing the thermal conductivity of the copper ([0012]).
It would have been obvious to one of ordinary skill in the art to modify the copper alloy of Inami and provide an electrode metal such as CuCrZr for the purpose of increasing corrosion resistance without significantly reducing the thermal conductivity of the copper.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 2, Schmitt further discloses the intermediate layer is produced from an electrode metal (CuCrZr).
Re clm 5, the limitation “the bearing base body is an SLM component” is considered a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 6, the limitation “the intermediate layer is an SLM intermediate layer” is considered a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 11, Schmitt further discloses the electrode metal is a CuCrZr alloy with 0.5% by weight to 1.2% by weight of Cr, 0.03% by weight to 0.3% by weight of Zr and with Cu as the remainder ([0012]).
Re clm 12, Etchart Randlett further discloses the contours are undercuts (Fig. 2).

Claims 1-2, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inami U.S. 2017/0314614 in view of Etchart Randlett U.S. 2016/0138652 and Innocenti U.S. 2019/0293115.
Assuming the SLM component imparts a structural difference:
Re clm 1 and 6, Inami discloses a plain bearing (Fig. 1), comprising: a bearing base body (15; back metal layer) of a metallic material; and a plain bearing layer (12) of a non-metallic material (resin; [0048]), and is applied indirectly to the bearing base body via an intermediate layer (11) of a metallic material (Al or Cu alloy; [0031]), wherein the intermediate layer is produced from an austenitic steel or an electrode metal (Cu alloy is an electrode metal).
Inami does not disclose the intermediate layer is contoured.
Etchart Randlett teaches providing contours (shaped interface between 102 and 104, Fig. 1) between bearing layers for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art to modify Inami and provide the intermediate layer is contoured, as taught by Etchart Randlett for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom. Resisting Peeling further increases the working life of the bearing.
Although Inami discloses the plain bearing layer can be made of known resins ([0048]), Inami does not specifically state the layer is produced from polyetheretherketone (PEEK) or from polytetrafluoroethylene (PTFE).
Etchart Randlett teaches a plain bearing layer made of polyetheretherketone (PEEK) or polytetrafluoroethylene (PTFE) ([0057]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the resin of Inami with that of polyetheretherketone (PEEK) or Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. PTFE is well-known for its low friction properties.
Inami does not disclose that the intermediate layer is selected laser melted to the bearing base body.
Innocenti discloses forming bearing elements by additive manufacturing such as selective laser melting ([0014]).
Since both Inami and Innocenti disclose making bearing parts, it would have been obvious to one of ordinary skill in the art to substitute the bearing making process of Inami with that of Innocenti to provide the manufacture of any of the bearing elements by selective laser melting including the intermediate layer, to achieve the predictable result of producing the elements required for the device. Additionally, another benefit of SLM is to produce articles with more complex shapes than that of traditional machining.
Re clm 2, Inami further discloses the intermediate layer is produced from an electrode metal (copper alloy). 
Re clm 5, Inami does not disclose the bearing base body is an SLM component.
Since both Inami and Innocenti disclose making bearing parts, it would have been obvious to one of ordinary skill in the art to substitute the bearing making process of Inami with that of Innocenti to provide the manufacture of any of the bearing elements by selective laser melting including the bearing base body, to achieve the predictable result of producing the elements required for the device. Additionally, another benefit of SLM is to produce articles with more complex shapes than that of traditional machining.
Re clm 7, Inami discloses a plain bearing (Fig. 1) comprising a bearing base body (15) of a metallic material ([0031]), a plain bearing layer (12) of a non-metallic material (resin; [0048]) applied indirectly to the bearing base body via an intermediate layer (11) of a metallic material 
Inami does not disclose the intermediate layer is contoured and the bearing base body has contours.
Etchart Randlett teaches providing contours (shaped interface between 102 and 104, Fig. 1) between bearing layers for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art to modify Inami and provide the intermediate layer is contoured, as taught by Etchart Randlett for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom. Resisting Peeling further increases the working life of the bearing.
Inami does not disclose the bearing base body is an SLM component and the intermediate layer is an SLM intermediate layer, the intermediate layer is selective laser melted to the bearing base body.
Innocenti discloses forming bearing elements by additive manufacturing such as selective laser melting ([0014]).
Since both Inami and Innocenti disclose making bearing parts, it would have been obvious to one of ordinary skill in the art to substitute the bearing making process of Inami with that of Innocenti to provide the manufacture of the elements by selective laser melting including the intermediate layer such that the intermediate layer is selective laser melted to the bearing base body, to achieve the predictable result of producing the elements required for the device. Additionally, another benefit of SLM is to produce shapes with more complex shapes than that of traditional machining.
Re clm 9¸ Inami discloses a method for producing a plain bearing comprising producing a bearing base body (15, Fig. 1) comprising an intermediate layer (11) and applying a plain 
Inami does not disclose the intermediate layer and the plain bearing layer are contoured, applying a contoured plain bearing layer of non-metallic material to the contoured intermediate layer of the bearing base body by melting-on or melting-in.
Etchart Randlett teaches providing contours (shaped interface between 102 and 104, Fig. 1) between bearing layers and melting-on or melting-in the resin layer ([0059]-[0060]) for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art to modify Inami and provide the intermediate layer and the plain bearing layer are contoured, applying a contoured plain bearing layer of non-metallic material to the contoured intermediate layer of the bearing base body by melting-on or melting-in, as taught by Etchart Randlett for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom. Resisting Peeling further increases the working life of the bearing.
Inami does not disclose the bearing base body produced via SLM.
Innocenti discloses forming bearing elements by additive manufacturing such as selective laser melting ([0014]).
Since both Inami and Innocenti disclose making bearing parts, it would have been obvious to one of ordinary skill in the art to substitute the bearing making process of Inami with that of Innocenti to provide the manufacture of the elements by selective laser melting including the bearing base body and/or the intermediate layer, to achieve the predictable result of producing the elements required for the device. Additionally, another benefit of SLM is to produce shapes with more complex shapes than that of traditional machining.
Re clm 10, the improvement of Etchart Randlett further discloses the plain bearing layer is introduced by an additive production method ([0059]-[0060]).

Claims 1-2, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inami U.S. 2017/0314614 in view of Etchart Randlett U.S. 2016/0138652, Innocenti U.S. 2019/0293115 and Selective Laser Melting Wikipedia page.
Assuming the SLM component imparts a structural difference and Innocenti does not disclose the SLM components being selected laser melted (SLM) to the base body:
Re clm 1 and 6, Inami discloses a plain bearing (Fig. 1), comprising: a bearing base body (15; back metal layer) of a metallic material; and a plain bearing layer (12) of a non-metallic material (resin; [0048]), and is applied indirectly to the bearing base body via an intermediate layer (11) of a metallic material (Al or Cu alloy; [0031]), wherein the intermediate layer is produced from an austenitic steel or an electrode metal (Cu alloy is an electrode metal).
Inami does not disclose the intermediate layer is contoured.
Etchart Randlett teaches providing contours (shaped interface between 102 and 104, Fig. 1) between bearing layers for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art to modify Inami and provide the intermediate layer is contoured, as taught by Etchart Randlett for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom. Resisting Peeling further increases the working life of the bearing.
Although Inami discloses the plain bearing layer can be made of known resins ([0048]), Inami does not specifically state the layer is produced from polyetheretherketone (PEEK) or from polytetrafluoroethylene (PTFE).
Etchart Randlett teaches a plain bearing layer made of polyetheretherketone (PEEK) or polytetrafluoroethylene (PTFE) ([0057]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the resin of Inami with that of polyetheretherketone (PEEK) or Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. PTFE is well-known for its low friction properties.
Inami does not disclose that the intermediate layer is selected laser melted to the bearing base body.
Innocenti discloses forming bearing elements by additive manufacturing such as selective laser melting ([0014]).
Since both Inami and Innocenti disclose making bearing parts, it would have been obvious to one of ordinary skill in the art to substitute the bearing making process of Inami with that of Innocenti to provide the manufacture of any of the bearing elements by selective laser melting including the intermediate layer, to achieve the predictable result of producing the elements required for the device. Additionally, another benefit of SLM is to produce articles with more complex shapes than that of traditional machining.
Although it is understood that the SLM process is done on a substrate, Inami in view of Innocenti does not explicitly state that the intermediate layer is melted to the bearing base body.
The Selective Laser Melting entry of Wikipedia teaches applying selective laser melting to a substrate (under “Process” heading).
It would have been obvious to one of ordinary skill in the art to modify the process of Innocenti and provide applying the intermediate layer of Inami to the back metal layer via selective laser melting to achieve the predictable result of producing an intermediate layer and back metal layer made of different metals that are securely fastened together.
Re clm 2, Inami further discloses the intermediate layer is produced from an electrode metal (copper alloy). 
Re clm 5, Inami does not disclose the bearing base body is an SLM component.

Re clm 7, Inami discloses a plain bearing (Fig. 1) comprising a bearing base body (15) of a metallic material ([0031]), a plain bearing layer (12) of a non-metallic material (resin; [0048]) applied indirectly to the bearing base body via an intermediate layer (11) of a metallic material (Al or Cu alloy; [0031]), wherein the plain bearing layer is applied indirectly via the intermediate layer.
Inami does not disclose the intermediate layer is contoured and the bearing base body has contours.
Etchart Randlett teaches providing contours (shaped interface between 102 and 104, Fig. 1) between bearing layers for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art to modify Inami and provide the intermediate layer is contoured, as taught by Etchart Randlett for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom. Resisting Peeling further increases the working life of the bearing.
Inami does not disclose the bearing base body is an SLM component and the intermediate layer is an SLM intermediate layer, the intermediate layer is selective laser melted to the bearing base body.
Innocenti discloses forming bearing elements by additive manufacturing such as selective laser melting ([0014]).

Although it is understood that the SLM process is done on a substrate, Inami in view of Innocenti does not explicitly state that the intermediate layer is melted to the bearing base body.
The Selective Laser Melting entry of Wikipedia teaches applying selective laser melting to a substrate (under “Process” heading).
It would have been obvious to one of ordinary skill in the art to modify the process of Innocenti and provide applying the intermediate layer of Inami to the back metal layer via selective laser melting to achieve the predictable result of producing an intermediate layer and back metal layer made of different metals that are securely fastened together.
Re clm 8, Inami discloses a method for producing a plain bearing comprising providing a bearing base body (15) of a metallic material ([0031]), applying an intermediate layer (11) of one of the metallic material and a different material (Al alloy or Cu alloy; [0031]) applied to the bearing base body, and applying a plain bearing layer (12) of a non-metallic material (resin; [0048]) to a face of the intermediate layer.
Inami does not disclose the base body having contours, and applying a layer to a contoured face of the intermediate layer by melting-on or melting-in.
Etchart Randlett teaches providing contours (shaped interface between 102 and 104, Fig. 1) between bearing layers and melting-on or melting-in the resin layer ([0059]-[0060]) for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom ([0016]-[0017]).

Inami does not disclose at least one of the bearing base body or intermediate layer is formed by generative/additive manufacturing, and applying the intermediate layer to the base body via SLM.
Innocenti discloses forming bearing elements by additive manufacturing such as selective laser melting ([0014]).
Since both Inami and Innocenti disclose making bearing parts, it would have been obvious to one of ordinary skill in the art to substitute the bearing making process of Inami with that of Innocenti to provide the manufacture of the elements by selective laser melting such as the intermediate layer, to achieve the predictable result of producing the elements required for the device. Additionally, another benefit of SLM is to produce shapes with more complex shapes than that of traditional machining.
Although it is understood that the SLM process is done on a substrate, Inami in view of Innocenti does not explicitly state that the intermediate layer is melted to the bearing base body.
The Selective Laser Melting entry of Wikipedia teaches applying selective laser melting to a substrate (under “Process” heading).
It would have been obvious to one of ordinary skill in the art to modify the process of Innocenti and provide applying the intermediate layer of Inami to the back metal layer via selective laser melting to achieve the predictable result of producing an intermediate layer and back metal layer made of different metals that are securely fastened together.
Re clm 9¸ Inami discloses a method for producing a plain bearing comprising producing a bearing base body (15, Fig. 1) comprising an intermediate layer (11) and applying a plain 
Inami does not disclose the intermediate layer and the plain bearing layer are contoured, applying a contoured plain bearing layer of non-metallic material to the contoured intermediate layer of the bearing base body by melting-on or melting-in.
Etchart Randlett teaches providing contours (shaped interface between 102 and 104, Fig. 1) between bearing layers and melting-on or melting-in the resin layer ([0059]-[0060]) for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art to modify Inami and provide the intermediate layer and the plain bearing layer are contoured, applying a contoured plain bearing layer of non-metallic material to the contoured intermediate layer of the bearing base body by melting-on or melting-in, as taught by Etchart Randlett for the purpose of providing mechanical anchoring such that the layer may be secured to the substrate as to resist peeling therefrom. Resisting Peeling further increases the working life of the bearing.
Inami does not disclose the bearing base body produced via SLM.
Innocenti discloses forming bearing elements by additive manufacturing such as selective laser melting ([0014]).
Since both Inami and Innocenti disclose making bearing parts, it would have been obvious to one of ordinary skill in the art to substitute the bearing making process of Inami with that of Innocenti to provide the manufacture of the elements by selective laser melting including the bearing base body and/or the intermediate layer, to achieve the predictable result of producing the elements required for the device. Additionally, another benefit of SLM is to produce shapes with more complex shapes than that of traditional machining.
Re clm 10, the improvement of Etchart Randlett further discloses the plain bearing layer is introduced by an additive production method ([0059]-[0060]).
Re clm 12, Etchart Randlett further discloses the contours are undercuts (Fig. 2).
Re clm 13, the improvement of Etchart Randlett discloses a face of the intermediate layer facing the plain bearing layer is contoured (for example where 102 meets 104).
Re clm 14, Inami further discloses the intermediate layer is at least one of a metal alloy (aluminum alloy or copper alloy; [0038]).

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that the generative/additive manufacturing and SLM disclosed and recited in the claims imparts a distinctive structural and/or surface than the machining or etching suggested by Inami or Etchart Randlett.  The examiner disagrees.  The generative/additive manufacturing process is selective laser melting (SLM). This process is used only for the component that interfaces with the resin layer (see paragraph [0026] which states “the bearing base body is embodied as an SLM component… [and] no separate intermediate layer is present).  It is clear from the specification that the SLM process is used to create the contoured interface.  Since Etchart Randlett also discloses a contoured interface, Applicant’s argument that the SLM provides a different structure is not consistent with Applicant’s specification. Applicant has not provided any factual evidence or reasoning that support the assertion that the reasonably argue that SLM process does indeed provide a structural difference, Innocenti has been provided to teach SLM for the manufacture of bearing components.
Applicant argues that the resin of Inami cannot be easily replaced by PEEK, however, Inami specifically contemplates the use of other resins (see paragraph [0048] of Inami). PEEK is a well-known bearing resin.  Applicant’s argument that the resin could not be substituted has no basis in factual evidence and is contrary to what the references actually state. Applicant further argues that the resin coating only serves as a carrier for solid lubricant. Firstly, this is not what the reference states.  One of ordinary skill in the art knows that resins are common bearing surface materials both individually and with other elements (additives).  Additives are also well-known.  Thus, the resin and additive work together to provide the optimal bearing surfaces. Secondly, not only can PEEK be used by generative/additive manufacturing, but the claims do not recite the plain bearing layer as being formed via additive/generative manufacturing.  Furthermore, Etchart Randlett teaches PEEK as being additive/generative manufactured ([0059]-[0060]). Thus, no part of Applicant’s argument regarding the resin is found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656